Exhibit 10.3

 

J. ALEXANDER’S HOLDINGS, INC.

PERFORMANCE SHARE AWARD AGREEMENT

 

THIS PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”) is made and entered
into as of the ___ day of ________, 20__ (the “Grant Date”), between J.
Alexander’s Holdings, Inc., a Tennessee corporation (together with its
Subsidiaries, the “Company”), and ____________, (the “Grantee”).  Capitalized
terms not otherwise defined herein shall have the meaning ascribed to such terms
in the J. Alexander’s Holdings, Inc. Amended and Restated 2015 Equity Incentive
Plan (the “Plan”).

 

WHEREAS, the Company has adopted the Plan, which permits the issuance of
Performance Awards of the Company’s common stock, par value $0.001 per share
(the “Common Stock”); and

 

WHEREAS, pursuant to the Plan, the Committee responsible for administering the
Plan has granted Performance Award to the Grantee as provided herein.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1.Grant of Performance Shares.

 

(a)The Company hereby grants to the Grantee an award (the “Award”) of
_______________ shares of Common Stock of the Company (the “Shares” or the
“Performance Shares”) on the terms and conditions set forth in this Agreement
and as otherwise provided in the Plan.

 

(b)The Grantee’s rights with respect to the Award shall remain forfeitable at
all times prior to the dates on which the restrictions shall lapse in accordance
with Sections 2 and 3 hereof.

 

2.Terms and Rights as a Shareholder.

 

(a)Except as provided herein and subject to such other exceptions as may be
determined by the Committee in its discretion, the “Restricted Period” shall
expire with respect to ____________ percent (___%) of the Shares granted herein
on each of the first ____ anniversaries of the Grant Date, but only if in the
case of each such date, the Company shall have achieved the performance target
set forth on Exhibit A (the “Performance Target”) as of such date (and the other
terms and conditions set forth herein have been met) as determined by the
Committee in accordance with the Plan. If, as of the applicable anniversary of
the Grant Date, the Company has not yet achieved the Performance Target, the
Restricted Period will not expire with respect to such Shares at such date and
instead the Restricted Period with respect to such Shares shall expire at the
date on which the Committee has determined that the Performance Target has been
achieved, provided, that any Shares for which the Restricted Period has not
expired by the __________

--------------------------------------------------------------------------------

anniversary of the Grant Date shall be forfeited, and all rights of the Grantee
to such Shares shall terminate, without further obligation or action on the part
of the Company.

 

(b)The Grantee shall have all rights of a shareholder with respect to the
Performance Shares, including the right to receive dividends and the right to
vote such Shares, subject to the following restrictions:

 

(i)the Grantee shall not be entitled to the removal of the restricted legends or
restricted account notices or to delivery of the stock certificate (if any) for
any Shares until the expiration of the Restricted Period as to such Shares and
the fulfillment of any other restrictive conditions set forth herein;

 

(ii)none of the Performance Shares may be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of during the Restricted Period
as to such Shares and until the fulfillment of any other restrictive conditions
set forth herein; and

 

(iii)except as otherwise determined by the Committee at or after the grant of
the Award, any Performance Shares as to which the applicable “Restricted Period”
has not expired (or other restrictive conditions have not been met) shall be
forfeited, and all rights of the Grantee to such Shares shall terminate, without
further obligation or action on the part of the Company, upon the Grantee’s
Termination of Service prior to the end of the Restricted Period applicable to
such Shares.

 

(c)Notwithstanding the foregoing, the Restricted Period shall automatically
expire as to all Performance Shares awarded hereunder (as to which such
Restricted Period has not previously expired), and such Shares shall vest and
become subject to Section 3 hereof, in the following circumstances:

 

(i)upon the Grantee’s Termination of Service which results from the Grantee’s
death or Disability; or

 

(ii)upon a Change in Control.

 

Any Shares, any other securities of the Company and any other property (except
for cash dividends) distributed with respect to the Performance Shares shall be
subject to the same restrictions, terms and conditions as such of Performance
Shares. Cash dividends declared with respect to the Performance Shares will
accumulate and will be paid to Grantee only if and when the Restricted Period
with respect to the underlying Performance Shares expires. In the event
Performance Shares are forfeited, any cash dividends accumulated with respect to
such forfeited Performance Shares shall also be forfeited.

 

3.Termination of Restrictions.  Following the expiration of the Restricted
Period, and provided that all other restrictive conditions set forth herein have
been met, all restrictions set forth in this Agreement or in the Plan relating
to such portion or all, as applicable, of the Performance Shares shall lapse as
to such portion or all, as applicable, of the Shares, and a stock certificate
for the appropriate number of Shares, free of the restrictions and restrictive
stock legend, shall, upon

2

--------------------------------------------------------------------------------

request, be delivered to the Grantee or Grantee’s beneficiary or estate, as the
case may be, pursuant to the terms of this Agreement (or, in the case of
book-entry Shares, such restrictions and restricted stock legend shall be
removed from the confirmation and account statements delivered to the Grantee in
book-entry form).

 

4.Delivery of Shares.

 

(a)As of the date hereof, certificates representing the Performance Shares may
be registered in the name of the Grantee and held by the Company or transferred
to a custodian appointed by the Company for the account of the Grantee subject
to the terms and conditions of the Plan and shall remain in the custody of the
Company or such custodian until their delivery to the Grantee or Grantee’s
beneficiary or estate as set forth in Sections 4(b) and (c) hereof or their
forfeiture or reversion to the Company as set forth in Sections 2(a) and 2(b)
hereof.  The Committee may, in its discretion, provide that the Grantee’s
ownership of the Performance Shares prior to the lapse of any transfer
restrictions or any other applicable restrictions shall, in lieu of such
certificates, be evidenced by a “book entry” (i.e. a computerized or manual
entry) in the records of the Company or its designated agent in accordance with
and subject to the applicable provisions of the Plan.

 

(b)If certificates shall have been issued as permitted in Section 4(a) above,
certificates representing Performance Shares in respect of which the Restricted
Period has lapsed pursuant to this Agreement shall be delivered to the Grantee
upon request following the date on which the restrictions on such Shares lapse.

 

(c)If certificates shall have been issued as permitted in Section 4(a) above,
certificates representing Shares in respect of which the Restricted Period
lapsed upon the Grantee’s death shall be delivered to the executors or
administrators of the Grantee’s estate as soon as practicable following the
receipt of proof of the Grantee’s death satisfactory to the Company.

 

(d)Any certificate representing Performance Shares shall bear (and confirmation
and account statements sent to the Grantee with respect to book-entry Shares may
bear) a legend in substantially the following form or substance:

 

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF WITHOUT REGISTRATION UNDER THE
SECURITES ACT OF 1933 AND UNDER APPLICABLE BLUE SKY LAW OR UNLESS SUCH SALE,
TRANSFER, PLEDGE OR OTHER DISPOSITION IS EXEMPT FROM REGISTRATION THEREUNDER.

 

THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE J. ALEXANDER’S HOLDINGS, INC. AMENDED AND RESTATED 2015 EQUITY
INCENTIVE PLAN (THE “PLAN”) AND THE PERFORMANCE SHARE AWARD AGREEMENT (THE
“AGREEMENT”) BETWEEN THE

3

--------------------------------------------------------------------------------

OWNER OF THE PERFORMANCE SHARES REPRESENTED HEREBY AND J. ALEXANDER’S HOLDINGS,
INC. (THE “COMPANY”).  THE RELEASE OF SUCH SHARES FROM SUCH TERMS AND CONDITIONS
SHALL BE MADE ONLY IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND THE
AGREEMENT AND ALL OTHER APPLICABLE POLICIES AND PROCEDURES OF THE COMPANY,
COPIES OF WHICH ARE ON FILE AT THE COMPANY.

 

5.Effect of Lapse of Restrictions.  To the extent that the Restricted Period
applicable to any Performance Shares shall have lapsed, the Grantee may receive,
hold, sell or otherwise dispose of such Shares free and clear of the
restrictions imposed under the Plan and this Agreement upon compliance with
applicable legal requirements.

 

6.No Right to Continued Employment.  This Agreement shall not be construed as
giving the Grantee the right to be retained in the employ of the Company, and
subject to any other written contractual arrangement between the Company and the
Grantee, the Company may at any time dismiss the Grantee from employment, free
from any liability or any claim under the Plan.

 

7.Adjustments.  The Committee may make equitable and proportionate adjustments
in the terms and conditions of, and the criteria included in, this Award in
recognition of unusual or nonrecurring events (and shall make adjustments for
the events described in Section 4.2 of the Plan) affecting the Company or the
financial statements of the Company or of changes in applicable laws,
regulations, or accounting principles in accordance with the Plan whenever the
Committee determines that such events affect the Shares. Any such adjustments
shall be effected in a manner that precludes the material enlargement of rights
and benefits under this Award.

 

8.Amendment to Award. Subject to the restrictions contained in the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate the Award, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
affect the rights of the Grantee or any holder or beneficiary of the Award shall
not to that extent be effective without the consent of the Grantee, holder or
beneficiary affected.

 

9.Withholding of Taxes.  If the Grantee makes an election under Section 83(b) of
the Code with respect to the Award, the Award made pursuant to this Agreement
shall be conditioned upon the prompt payment to the Company of any applicable
withholding obligations or withholding taxes by the Grantee (“Withholding
Taxes”).  Failure by the Grantee to pay such Withholding Taxes (if applicable)
will render this Agreement and the Award granted hereunder null and void ab
initio and the Performance Shares granted hereunder will be immediately
cancelled.  If the Grantee does not make an election under Section 83(b) of the
Code with respect to the Award, upon the lapse of the Restricted Period with
respect to any portion of the Performance Shares (or property distributed with
respect thereto), the Company may satisfy the required Withholding Taxes (if
applicable) as set forth by Internal Revenue Service guidelines for the
employer’s statutory withholding with respect to the Grantee pursuant to Section
15.5 (Tax Withholding) of the Plan and issue vested shares to the Grantee
without restriction.  Unless

4

--------------------------------------------------------------------------------

otherwise specifically determined by the Committee in connection with the
vesting of any Performance Shares hereunder, the Company shall satisfy the
required Withholding Taxes (if applicable) by withholding from the Shares
included in the Award that number of whole shares necessary to satisfy such
taxes as of the date the restrictions lapse with respect to such Shares based on
the Fair Market Value of the Shares.

 

10.Plan Governs.  The Grantee hereby acknowledges receipt of a copy of (or
electronic link to) the Plan and agrees to be bound by all the terms and
provisions thereof.  The terms of this Agreement are governed by the terms of
the Plan, and in the case of any inconsistency between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall govern.

 

11.Severability.  If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.

 

12.Notices.  All notices required to be given under this Award shall be deemed
to be received if delivered or mailed as provided for herein, to the parties at
the following addresses, or to such other address as either party may provide in
writing from time to time.

 

To the Company:J. Alexander’s Holdings, Inc.

3401 West End Avenue, Suite 260, P.O. Box 24300, Nashville, TN 37202

Attn: Jessica L. Hagler, Vice President, Chief Financial          Officer,
Treasurer and Secretary

 

 

To the Grantee:

The address then maintained with respect to the Grantee in the Company’s
records.

 

13.Governing Law.  The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Tennessee without
giving effect to conflicts of laws principles.

 

14.Successors in Interest.  This Agreement shall inure to the benefit of and be
binding upon any successor to the Company.  This Agreement shall inure to the
benefit of the Grantee’s legal representatives.  All obligations imposed upon
the Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.

 

15.Resolution of Disputes.  Any dispute or disagreement which may arise under,
or as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee.  Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.

 

5

--------------------------------------------------------------------------------

[remainder of page intentionally left blank; signature page follows]

 




6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Performance Share Award
Agreement to be duly executed effective as of the day and year first above
written.

 

 

J. ALEXANDER’S HOLDINGS, INC.

 

 

 

By: ____________________________________

Name: ____________________________________

Title: ____________________________________

 

GRANTEE:

 

 

__________________________________________

 




7

--------------------------------------------------------------------------------

Exhibit A

Performance Target

 

1.

Performance Period. The “Performance Period” for this Award shall be any four
consecutive fiscal quarters during the sixteen quarter period beginning with the
fiscal quarter in which the Grant Date occurred.

 

2.

Performance Target. The Performance Target means Adjusted EBITDA of
[____________] during a Performance Period. For purposes of this Agreement,
Adjusted EBITDA means earnings before net interest expense, income taxes,
depreciation, amortization, pre-opening expense, certain impairment charges, if
applicable, any restaurant closing costs, any loss on disposals of fixed assets,
any transaction, contested proxy and integration expenses, if applicable, any
non-cash compensation, any loss from discontinued operations, any change in
deferred compensation accruals that result from interest rate changes, and any
other items that do not reflect our performance for a given fiscal year, as
reported by the Company or as otherwise calculated by the Committee.

8